                Case
                  Case
                     1:12-cr-00629-VM
                        18-3012, Document
                                      Document
                                          36, 03/20/2019,
                                                 271 Filed2521794,
                                                            03/20/19Page1
                                                                      Pageof11of 1



MANDATE                                                                                 S.D.N.Y.-N.Y.C.
                                                                                              12-cr-629
                                                                                              16-cv-664
                                                                                             Marrero, J.

                             United States Court of Appeals
                                                  FOR THE
                                          SECOND CIRCUIT
                                          _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 22nd day of February, two thousand nineteen.

     Present:
                    Barrington D. Parker,
                    Denny Chin,
                    Richard J. Sullivan,
                          Circuit Judges.
     _________________________________________________                                    Mar 20 2019

     Christopher E. Reese,

                                  Petitioner-Appellant,

                    v.                                                  18-3012

     United States of America,

                             Respondent-Appellee.
     _________________________________________________

     Appellant, pro se, moves for a certificate of appealability, bail, in forma pauperis status, and
     appointment of counsel. Upon due consideration, it is hereby ORDERED that the motions are
     DENIED and the appeal is DISMISSED because Appellant has not “made a substantial showing
     of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see also Miller-El v. Cockrell,
     537 U.S. 322, 327 (2003).
                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 03/20/2019
